Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Objection to the Drawings
The drawings are objected to under 37 CFR 1.84 (i) and (p) as being informal.  The lines, numbers and letters lack uniformity and are fuzzy lacking sharp definition.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 1, there is no antecedent basis for “the accumulator tank” or “the storage tank.”

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubner et al (US 6,638,066).
	Hubner et al disclose a dental waste containment system comprised of an inlet conduit 18 configured to deliver dental fluid waste; a fluid reservoir coupled to the inlet configured to store dental waste; a vacuum source 36 coupled to the fluid reservoir 20 to draw fluid waste into the reservoir 20; and a settling canister 22 disposed between the inlet conduit 18 and the fluid reservoir 20 for collecting solids.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al (US 6,638,066) in view of Luke et al (US 7,927,482).
	In Hubner et al the fluid waste is disposed of from the accumulator tank 20 directly into the municipal sewer system 28.  Luke et al, however, teach that it is desirable instead to transfer dental fluid waste from an accumulator tank 24 to a storage tank 157 (Fig 5) where it can be transported to a licensed treatment facility (note column 9, lines 13-38) in order to prevent the release of hazardous waste into the municipal sewer system.  To have connected .

Claims 4, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al (US 6,638,066) in view of Luke et al (US 7,927,482) as applied above and in further view of Waldor (US 9,091,367).
	In Hubener et al the check valve 30 is illustrated as flap/swing-type valve, however, Waldor discloses a ball-type check valve to prevent backflow in waste water systems as a preferred alternative to flap/swing-type valves because they are less likely to become fouled ( note particularly column 1, lines 31-50).  To have merely replaced the flap/swing valve 30 of Hubner et al with a prior art one-way ball valve as taught by Waldor would have been obvious to one of ordinary skill in the art.  In regard to claim 5, note removable cap 110 of Waldor.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al (US 6,638,066) in view of Erikson (US 6,592,769).
	Hubner et al give only a brief description of solids collector 22 (i.e. settling canister) and do not disclose the claimed “bypass subcircuit” for bypassing fluid past the collector/canister.  Such bypass arrangements, however, are conventional for solid collectors as evidenced for example by Erikson who disclose a bypass valve arrangement 1, 3, 11, 12 that allows for the removal of the collection chamber/canister when full and replacement with an empty (note .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al (US 6,638,066) in view of Erikson (US 6,592,769) as applied above and in further view of Luke et al (US 7,927,482).
	In Hubner et al the fluid waste is disposed of from the accumulator tank 20 directly into the municipal sewer system 28.  Luke et al, however, teach that it is desirable instead to transfer dental fluid waste from an accumulator tank 24 to a storage tank 157 (Fig 5) where it can be transported to a licensed treatment facility (note column 9, lines 13-38) in order to prevent the release of hazardous waste into the municipal sewer system.  To have connected the Hubner et al accumulator tank 20 to a storage tank (as 157 in Luke et al) so that the waste water may be transported to a treatment facility as taught by Luke et al would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  




Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al (US 6,638,066), Luke et al (US 7,927,482), Waldor (US 9,091,367) as applied above, and in further view of Erikson (US 6,592,769).
	Hubner et al give only a brief description of solids collector 22 (i.e. settling canister) and do not disclose the claimed “bypass subcircuit” for bypassing fluid past the collector/canister.  Such bypass arrangements, however, are conventional for solid collectors as evidenced for example by Erikson who disclose a bypass valve arrangement 1, 3, 11, 12 that allows for the removal of the collection chamber/canister when full and replacement with an empty (note column 4, lines 40-55).   To have used an Erikson type solid collector with bypass valve for the solids collector of Hubner et al so that one could readily replace the canister when full would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In regard to claim 20, note first inlet 16a, second inlet 11a and outlet 16b.  

Allowable Subject Matter
	Claims 11 and 12 are objected to as being depednet on a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the claims from which they depend.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712